DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 Claims 21, 23, 24, and 30 have been amended, and claims 21-40 remain pending in this application.
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites the limitation “the first end of the compressible spring” in line 17. It appears that this limitation should read --a first end of the compressible spring--, as it is the first time the first end of the compressible spring is recited (‘a first end of the lower heel body’, not of the compressible spring, is previously recited).  
Claim 21 recites the limitation “a wider portion” in line 21. It appears that the wider portion is the same feature as the first and second protrusions previously recited in line 16. The limitations should be amended to clarify that the wider portion is formed at the protrusions.
Claim 21 recites the limitation “the connector bar … at the distal end” in lines 21-22. It appears that the distal end recited in line 22 is the same as the end of the connector bar previously recited in line .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	There is no support in the original specification for the first protrusion of the connector bar being wider than the second protrusion of the connector bar. The specification states that the protrusion portion is wider than the bar portion, but is silent regarding the protrusions in relation to each other. The drawings appear to show the protrusions having the same width.
	For purposes of examination claim 30 is interpreted as the protrusion portion of the connector bar being wider than the bar portion of connector bar, as is consistent with the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-29 and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,045,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent except for the materials of the different bodies.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to make the various components of the shoe of specific materials, such as plastic or metal, in order to use a strong lightweight molded material that is inexpensive and well known for use in shoe soles, or to provide strong elements which will not break easily under the weight of the wearer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handel (US 5,309,651).
Regarding claim 21, Handel discloses a shoe, comprising: a heel attached to a heel portion of the shoe, comprising: an upper heel body (upper heel 100), made of a first material, including a circular 
		
    PNG
    media_image1.png
    371
    379
    media_image1.png
    Greyscale

Handel does not specifically disclose a pair of shoes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoe of Handel as one of a pair of shoes in order to allow the user to wear two shoes, on each of the right and left foot.
Regarding claim 22, Handel discloses that the first height corresponds to the heel position associated with a high heel (Fig. 10).
Regarding claim 23, Handel discloses that the first material is a high strength material, but does not specifically disclose polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first material polymer, in order to use a strong lightweight molded material that is inexpensive and well known for use in shoe soles.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 24, Handel discloses that the circular indentation further comprises a first perimeter that is greater than a perimeter of the lower heel body to allow the lower heel body to be secured within the cavity within the upper heel body by at least preventing the lower heel body from moving (Fig. 10).
Regarding claim 25, Handel discloses that an inner radius of the circular indentation is larger than an outer radius of the circular disk such that the circular disk is retained within the circular indentation and rotates a number of degrees within the circular indentation (Fig. 10).
Regarding claim 26, Handel discloses that the circular indentation further comprises a retracted position of the lower heel body and a non-retracted position of the lower heel body (Fig. 10, 10A).
Regarding claim 27, Handel discloses that the circular indentation comprises an inner radius within the upper heel body and prevents the distal end of the connector bar from moving beyond the retracted position of the lower heel body (Fig. 10).
Regarding claim 28, Handel discloses that the circular indentation comprises an inner radius and accepts the distal end of the connector bar when in the non-retracted position of the lower heel body (Fig. 10).
Regarding claim 29, Handel discloses that the connector bar is affixed to the lower heel body (Fig. 10).

Regarding claim 31, Handel discloses that the second cut out portion is narrower than the first cut out portion on one side of the cut out (Fig. 10).
Regarding claim 32, Handel discloses that the lower heel body is placed in a non-retracted position by at least pulling the lower heel body away from the upper heel body when the lower heel body is in a retracted position causing the connecter bar to travel along an axis of the cut out of the circular disk (Fig. 10A).
Regarding claim 33, Handel discloses that the cut out of the circular disk restricts motion of the connector bar in at least one other direction (such as laterally or upwardly) than a direction prevented by the second cut out portion of the cut out.
Regarding claim 34, Handel discloses that the lower heel body is affixed to the connector. Handel does not disclose the specific material of the body, and therefore does not disclose that the third material and first material are polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and third material polymer, in order to use a strong lightweight molded material that is inexpensive and well known for use in shoe soles.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The lower heel body being affixed by molding is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A 
Regarding claim 35, Handel discloses that the upper heel body includes a pivot slot (hollow chamber 47) located on an open end of the circular indentation, the pivot slot comprising an arc with a first end and a second end location (Fig. 3, 11).
Regarding claim 36, Handel discloses that the pivot slot provides an opening within the upper heel body to allow the connector bar to move within when the lower heel body is in a plurality of positions (Fig. 3, 11).
Regarding claim 37, Handel does not disclose that the first material and the second material are polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second materials polymer, in order to use a strong lightweight molded material that is inexpensive and well known for use in shoe soles.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 38, Handel does not disclose that the lower and upper heel body are polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lower and upper heel bodies polymer, in order to use a strong lightweight molded material that is inexpensive and well known for use in shoe soles.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 39, Handel discloses that a width of the cut out of the circular disk is less than a diameter of the circular disk (Fig. 10).
Regarding claim 40, Handel discloses that at least one dimension of the connector bar is less than the width of the cut out of the circular disk (Fig. 10).
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant argues that Handel does not teach “a first protrusion of the connector bar and a second protrusion of the connector bar are positioned at the first end of the compressible spring and along an axis perpendicular to an end of the connector bar such that the first protrusion of the connector bar and the second protrusion of the connector bar make a T shape”. However, inasmuch as Applicant has defined “an end” and “a T shape” within the claims, Handel does teach these limitations. The end of the connector bar is the end portion (portion within the circle shown in annotated Fig. 10A above), which includes the first and second protrusions. Further, the portion of the connector bar at the end does make a T shape, for example a lower case t having a vertical portion and a crossed portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732